Citation Nr: 0001996	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-07 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of injuries 
suffered in a fall from a balcony, June 25, 1993.


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
December 1993.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 administrative 
decision of the Togus, Maine Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of service connection for residuals of 
multiple injuries received in a fall in service on the basis 
that such injuries were the result of his own willful 
misconduct.  

The veteran was scheduled for and notified of an August 1997 
personal hearing before a Member of the Board sitting at the 
RO; however, he failed to report to that hearing.    

The Board remanded the case in September 1997 for additional 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Injuries sustained in a June 25, 1993 fall were 
proximately caused by the veteran's willful misconduct.


CONCLUSION OF LAW

The injuries sustained in a June 1993 fall were the result of 
the veteran's own willful misconduct.  38 U.S.C.A. §§ 105, 
1110 (West 1991); 38 C.F.R. §§ 3.1, 3.301 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
thus, is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board further finds that the 
matter has been adequately developed for the purpose of 
appellate review.  

In the present case, the veteran sustained multiple fractures 
after falling approximately four stories from a balcony in 
June 1993.  His injuries included left distal tibial 
fracture, left fibular fracture, left distal humerus fracture 
with left proximal ulnar fracture, bilateral superior and 
inferior pelvic ramus fractures and left Type II sacral 
fracture, and left lumbar vertebrae numbers 4 and 5 
transverse process fracture.  

The veteran was afforded a VA examination in January 1994.  
The report of that examination noted that the veteran 
sustained multiple injuries in a fall from a balcony, but did 
not include any further information regarding the 
circumstances of the fall.

In a Report of Accidental Injury form completed by the 
veteran in February 1994, he reported that, at the time of 
the June 1993 fall, alcoholic beverages "were present."  In 
the portion of the form requesting a full description of how 
the accident occurred, the veteran wrote "I drank to[o] much 
and blacked out."  In additional statements submitted in 
support of his claim, the veteran has asserted that the fall 
was an accident, unintentional and not the result of his own 
willful misconduct.  In perfecting his appeal in February 
1995, the veteran noted that he "learned" to smoke and 
drink during service, that he followed older, more 
experienced soldiers and he "fell off a building while we 
were partying." 

An October 1993 narrative summary details the history of the 
veteran's June 1993 injuries and subsequent treatment.  The 
veteran sustained multiple fractures after falling 
approximately four stories from a hotel in June 1993.  He was 
reportedly intoxicated at the time, with a blood alcohol 
level of .36 on presentation to a civilian hospital.  He 
underwent an initial evaluation and was stabilized and then 
transferred on hospital day number one to Tripler Army 
Medical Center (TAMC) in stable condition.  Upon admission to 
TAMC, he underwent further evaluation and treatment of his 
orthopedic injuries.  In reporting the laboratory data on 
admission to TAMC, the veteran's blood alcohol level of .36 
on first admission after the accident was noted.  The veteran 
was discharged from TAMC on September 17, 1993.

Service medical records include a July 1993 memorandum to the 
veteran's commanding officer regarding an evaluation 
conducted at Tri-Service Alcoholism Recovery facility in June 
1993, following admission to TAMC.  It was noted that the 
evaluation was performed after the veteran presented to a 
civilian hospital with multiple trauma from a fall and a 
blood alcohol level of .36.  The evaluators determined that 
the veteran had an alcohol use history consistent with 
criteria for alcohol dependence as evidenced by his:  using 
more alcohol than he intended; unsuccessful efforts to 
control use; alcohol use interfered with safety; used alcohol 
knowing it caused other problems; and high tolerance.  The 
veteran had reportedly started drinking while in basic 
training.  He was noted to have had several blackouts, but 
"nothing ever happened; [he] just woke up on my bed without 
knowing how [he]'d gotten there."  He was in a blackout when 
he suffered his fall.  Witnesses, according to the veteran, 
described the fall as accidental.  

When the Board initially reviewed the veteran's appeal in 
September 1997, it was noted that it was unclear whether a 
line of duty investigation was performed by military 
authorities.  The Board remanded the case and instructed the 
RO to determine whether a line of duty investigation report 
or Physical Evaluation Board report existed and if so, obtain 
those reports.  Thereafter, the RO was to review the 
veteran's claim, and apply the appropriate legal criteria.

Subsequent to the Board remand, the RO made numerous attempts 
to determine whether a line of duty determination was ever 
performed.  The claims folder includes documentation 
detailing the RO's efforts and attempts to contact various 
sources for records; however, those efforts were unavailing.  
The Board is satisfied that the RO fulfilled its duty to 
assist the veteran in attempting to obtain pertinent records.  
As there is no service department determination available for 
review, the Board must decide the case based on the evidence 
of record.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
but no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110.

As noted by the Board in the September 1997 remand, there is 
a statutory presumption that an injury incurred during active 
military service is incurred in line of duty, and the burden 
is on the Government to overcome this presumption.  
38 U.S.C.A. § 105(a); Smith v. Derwinski, 2 Vet. App. 241 
(1992); 38 C.F.R. § 3.1(m).  By operation of 38 U.S.C.A. 
§ 105(a), the veteran's injuries are therefore deemed to have 
been incurred in line of duty unless it is shown that he 
engaged in willful misconduct and that such misconduct 
proximately caused his injuries.  As set forth below, the 
evidence of record rebuts the presumption that the injuries 
sustained in the June 1993 fall were incurred in line of duty 
and demonstrates that the fall and resulting injuries were 
the result of willful misconduct.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of the injury, disease, or death.  38 C.F.R. 
§ 3.1(n).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  If, however, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

The evidence of record shows that the veteran had a blood 
alcohol level of .36 upon admission to the hospital after the 
fall.  The veteran has not disputed that finding and he 
himself reported that the fall occurred during a 
"blackout."  Instead, he contends that his drinking should 
not be considered willful misconduct because he only began 
drinking during service.  He essentially contends that his 
drinking was not his fault, that he was only doing what more 
experienced soldiers were doing.  The Board notes that the 
report of an evaluation of the extent of the veteran's 
drinking conducted upon admission for treatment of the 
multiple injuries suffered in the fall noted that among the 
criteria for alcohol dependence evidenced by the veteran was 
his continued use of alcohol, knowing it caused other 
problems.  In addition, the veteran had noted that he 
suffered blackouts before, but "nothing ever happened."  
Regardless of the reason the veteran began drinking, the 
question in this case is whether his behavior constituted 
willful misconduct and whether such behavior was the 
proximate cause of the injuries.  

Following a review of the record, the Board finds that, based 
upon the preponderance of the evidence, the veteran's own 
actions resulted in injuries sustained while under the 
influence of alcohol.  There is no evidence of an intervening 
cause of the fall other than alcohol consumption.  The 
veteran's actions involved deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of the probable consequences.  The veteran himself reported 
that alcohol was involved in the accident and he fell during 
a blackout.  In addition, he reported having suffered 
blackouts prior to the date of the fall and was noted to have 
continued use of alcohol, despite knowing it caused other 
problems.  Thus, the evidence overwhelmingly establishes that 
use of alcohol and intoxication on the part of the veteran 
were the proximate cause of the fall and his injuries.  Given 
that the fall and resulting injuries were a result of the 
veteran's own willful misconduct, service connection must be 
denied.  38 C.F.R. §§ 3.31, 3.301.


ORDER

As the veteran's own willful misconduct was the proximate 
cause of the June 1993 fall and injuries, service connection 
for the residuals of those injuries is denied.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


